 

Exhibit 10.1

 

PARAGON REAL ESTATE EQUITY & INVESTMENT TRUST

CONVERTIBLE NOTE PURCHASE AGREEMENT

 

This Convertible Note Purchase Agreement (the “Agreement”) is entered into as of
November 20, 2015 (the “Effective Date”), by and between Paragon Real Estate
Equity & Investment Trust, a Maryland corporation (the “Company”), and
_____________________, an individual (the “Subscriber”).

 

R E C I T A L S:

 

A. The Company proposes to borrow an aggregate sum of One Hundred Ninety-Seven
Thousand Seven Hundred Eighty Dollars ($197,780) (the “Principal Amount”) from
various parties, including trustees of the Company.

 

B. The purpose of this Agreement is to set forth the terms and provisions of the
purchase of the Company’s Convertible Note in the form attached hereto as
Exhibit A (the “Note”).

 

NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, the parties agree as follows:

 

1. Issuance of Note. Upon delivery by the Subscriber of his or her portion of
the Principal Amount, the Subscriber shall be issued a Note in the amount of
such portion of the Principal Amount.

 

2. Term of the Notes. Each Note shall stop accruing interest on the third (3rd)
anniversary of the date of issuance of such note (the “Maturity Date”).

 

3. Optional Conversion by Subscriber at Maturity Date. At the Subscriber’s
option, the Subscriber may elect to be paid in cash in full on the Maturity Date
for the Subscriber’s portion of the Principal Amount of the Note, plus interest
accrued to the Maturity Date, or the Subscriber may at any time on or before the
Maturity Date elect to convert such amounts into shares of common stock of the
Company (the “Shares”), which may or may not be represented by certificated
Shares, pursuant to the terms of Section 5(a). The Subscriber must notify the
Company, in writing, no later than thirty (30) days prior to the Maturity Date
of the Subscriber’s election. Failure to notify the Company within such
timeframe will result in the automatic conversion of the Note(s) pursuant to
Section 5.

 

4. Optional Call by Company. Beginning six (6) months from the date hereof and
on or before the Maturity Date, the Company may call the entirety of the Notes
from all Subscribers by giving five (5) business days written notice to the
Subscribers, at which time each Subscriber may either (i) elect to convert the
Principal Amount of the Note plus interest accrued to the Conversion Date
pursuant to Section 5, or (ii) elect to be paid in cash at the end of such five
(5) business days an amount equal to the Principal Amount of the Note, plus
interest accrued to such date.

 

5. Conversion.

 

(a) Conversion into Shares. The Notes may be converted into Shares at the option
of the Subscriber on or before the Maturity Date (any such date, the “Conversion
Date”). The number of Shares into which the Notes shall be converted shall equal
the quotient obtained by dividing the Principal Amount of the Note plus interest
accrued to the Conversion Date, by $1.331.

 

 

   



 

(b) Mechanics of Conversion. On the Conversion Date, the Subscriber shall
surrender the Note(s) at the Company’s principal business office, and shall
state therein the name or names in which the Shares of the Company shall be
reflected in the Company’s books and records, or in which a certificate or
certificates for Shares are to be issued. The Company at its expense shall, as
soon as practicable thereafter, issue and deliver at such office to such
Subscriber, or to the nominee or nominees of such Subscriber, a certificate or
certificates for the number of Shares to which such Subscriber shall be entitled
as aforesaid. Such conversion shall be deemed to have been made immediately
prior to the close of business on the Conversion Date, and the person or persons
entitled to receive the Shares issuable upon such conversion shall be treated
for all purposes as the record Subscriber or Subscribers of such Shares as of
such date.

 

(c) No Impairment. The Company will not, by amendment of its Certificate of
Formation or through any reorganization, recapitalization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms to be observed or performed hereunder by the Company but will at all
times in good faith assist in the carrying out of all the provisions of this
Section 5 and in the taking of all such action as may be necessary or
appropriate in order to protect the conversion rights of the Subscriber against
impairment.

 

(d) Taxes on Conversion. The issue of certificates on conversion of the Note(s)
shall be made without charge to the converting Subscriber for any tax in respect
of the issue thereof. The Company shall not, however, be required to pay any tax
which may be payable in respect of any transfer involved in the issue and
delivery of Shares in any name other than that of the Subscriber, and the
Company shall not be required to issue or deliver any certificate in respect of
such Shares unless and until the person or persons requesting the issuance
thereof shall have paid to the Company the amount of such tax or shall have
established to the satisfaction of the Company that such tax has been paid. The
taxes due upon conversion, as reasonably calculated by the Company, may be paid
by the Subscriber by surrendering to the Company Shares at the then current
market price equal to the value of the taxes.

 

(e) Reservation of Conversion Securities. The Company agrees that the Company
will at all times have authorized and reserved, and will keep available, solely
for issuance or delivery upon the conversion of the Notes, the Shares as from
time to time shall be receivable upon the conversion of the Notes.

 

(f) No Rights as Shareholder. The Subscriber of the Note(s) shall not be
entitled to any rights of a shareholder of the Company, including, without
limitation, the right to receive dividends or other distributions or to exercise
any pre-emptive rights, and shall not be entitled to receive any notice of any
proceedings of the Company, except as provided herein.

 

(g) Fractional Shares. The Company shall not be required to issue certificates
representing fractional Shares.

 

(h) Release. Upon conversion of each Note, the Company will be forever released
from all of its obligations and liabilities under such Note including, without
limitation, the obligation to repay the principal amount and any accrued
interest.

 



2

   

 

6. Subscribers Representations; Acknowledgments Regarding Risk.

 

(a) The Subscriber hereby represents and warrants to the Company as follows:

 

(i) The Subscriber is acquiring the Note(s) for the Subscriber’s own account and
not as a nominee or agent for any other person, and not with the view to, or for
sale in connection with, any distribution thereof;

 

(ii) The Subscriber is an “accredited investor,” as the Subscriber is a person
or entity described in one of the items in Exhibit B attached hereto;

 

(iii) The Subscriber, by reason of the Subscriber’s business or financial
experience, has the capacity to protect the Subscriber’s own interests in
connection with the purchase of the Note;

 

(iv) The Subscriber has adequate means of providing for Subscriber’s current
means and possible personal contingencies, is able to bear the economic risk of
this investment, including the total loss thereof, and is able to hold the
Note(s) indefinitely;

 

(v) The Subscriber has the knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of this investment
in the Company; and

 

(vi) The Subscriber has been provided with, and access to, all information which
the Subscriber has deemed material or relevant to the Subscriber’s decision to
purchase the Note, and all questions which the Subscriber had with respect to
the purchase of the Note(s) have been answered by an officer or director of the
Company.

 

(b) The Subscriber acknowledges and understands that:

 

(i) The offer and sale of the Notes has not been registered under the Securities
Act of 1933, as amended (the “Act”), and that, accordingly, it will not be
transferable except as permitted under various exemptions set forth in such Act,
or upon satisfaction of the registration and prospectus delivery requirements of
the Act, and that there will be a legend printed upon each Note so indicating;

 

(ii) There is no public market for the Notes and currently a limited public
market for the Shares of the Company upon conversion, and a robust public market
may never exist for the Note(s) or Shares issued upon conversion; and

 

(iii) The Notes may not be sold, transferred, assigned, pledged, hypothecated or
otherwise disposed of unless the Subscriber first provides to the Company and
opinion of counsel to the effect that such sale, transfer, assignment, pledge,
hypothecation or other disposition will be exempt from the registration and
prospectus delivery requirements of the Act and the registration or
qualification requirements of any applicable state securities’ law.

 



3

   

 

7. Representations and Warranties of the Company. The Company hereby represents
and warrants to each Subscriber that:

 

(a) Organization, Good Standing and Qualification. The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Maryland and has all requisite corporate power and authority to carry
on its business as now conducted and as proposed to be conducted. The Company is
duly qualified to transact business and is in good standing in each jurisdiction
in which the failure so to qualify would have a material adverse effect on its
business or properties.

 

(b) Authorization. All corporate action on the part of the Company, its
officers, directors and shareholders necessary for the authorization, execution
and delivery of this Agreement and the authorization, sale, issuance and
delivery of the Notes, Shares issuable on conversion thereof, and the
performance of all obligations of the Company hereunder and thereunder has been
taken or will be taken prior to the Effective Date. The Agreement and the Notes,
when executed and delivered by the Company, shall constitute valid and legally
binding obligations of the Company, enforceable against the Company in
accordance with their respective terms except as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance, and
other laws of general application affecting enforcement of creditors’ rights
generally, and as limited by laws relating to the availability of specific
performance, injunctive relief, or other equitable remedies.

 

(c) Capitalization. Except for the items set forth on Schedule 6(c) hereto,
there are no outstanding options, warrants, rights (including conversion or
preemptive rights and rights of first refusal or similar rights) or agreements,
orally or in writing, for the purchase or acquisition from the Company of any
Shares.

 

(d) Disclosure. The Company and the Subscriber have engaged in a due diligence
process, and in connection with that process the Company has made available to
the Subscriber all the information reasonably available to the Company that the
Subscriber has requested for deciding whether to acquire the Notes and all
information that the Company believes is reasonably necessary to enable the
Subscriber to make such a decision. Assuming the accuracy of the Subscriber’s
representations regarding his or her sophistication with respect to investments
in companies similar to the Company and in light of the due diligence process
mentioned above, to the Company’s knowledge, no representation or warranty of
the Company contained in this Agreement and the exhibits attached hereto (when
read together) contains any untrue statement of a material fact or omits to
state a material fact necessary in order to make the statements contained herein
or therein not misleading in light of the circumstances under which they were
made.

 

8. Unsecured Obligations. The Subscriber hereby agrees that the obligations of
the Company created by this Agreement and the Notes shall remain unsecured.

 

9. Additional Agreements.

 

(a) Securities Law Filings. Following the Effective Date, the Company shall
timely file any notice that may be required under applicable federal and/or
state securities or blue sky laws, including, without limitation, a Form D with
respect to the Notes as required by Rule 506 under Regulation D of the Act, and
provide copies thereof to the Subscriber after such filing(s).

 

(b) Share Purchase Agreement. Each Subscriber understands and agrees that the
conversion of the Notes into equity securities of the Company will require such
Subscriber’s execution of certain agreements relating to the purchase and sale
of such securities as well as any rights relating to such equity securities.

 

(c) Use of Proceeds. The Company shall use the proceeds from the sale of the
Notes for general working capital purposes.

 



4

   

 

10. Miscellaneous.

 

(a) Binding on Successors. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.

 

(b) Entire Agreement. This Agreement and the exhibits hereto, constitute the
entire agreement between the parties with respect to the subject matter hereof
and supersedes all prior and contemporaneous agreements, whether written or
oral, and shall not be modified except by a writing signed by the parties
hereto.

 

(c) Governing Law. This Agreement shall be governed by the laws of the State of
Ohio, and the laws of such state (other than conflict of laws principles) shall
govern the construction, validity, enforcement and interpretation hereof, except
to the extent federal laws otherwise govern the validity, construction,
enforcement and interpretation hereof.

 

(d) Headings; References. All headings used herein are used for convenience only
and shall not be used to construe or interpret this Agreement. Except as
otherwise indicated, all references herein to Sections refer to Sections hereof.

 

(e) No Waiver. No waiver of any of the provisions contained in this Agreement
shall be valid unless made in writing and executed by the waiving party. It is
expressly understood that in the event any party shall on any occasion fail to
perform any term of this Agreement and the other parties shall not enforce that
term, the failure to enforce on that occasion shall not prevent enforcement of
that or any other term hereof on any other occasion.

 

(f) Severability. If any section of this Agreement is held invalid by any law,
rule, order, regulation, or promulgation of any jurisdiction, such invalidity
shall not affect the enforceability of any other sections not held to be
invalid.

 

(g) Counterparts. This Agreement and any amendment thereof may be executed in
two or more counterparts, each of which shall be deemed an original for all
purposes.

 

(h) Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given if properly addressed: (i) if delivered personally, by
commercial delivery service or by facsimile (with acknowledgment of a complete
transmission), on the day of delivery, or (ii) if delivered by registered or
certified mail (return receipt requested), three (3) Business Days after
mailing, (iii) if delivered by first class mail, three (3) Business Days after
mailing, or (iv) if by electronic mail, on the date of such transmission.
Notices shall be deemed to be properly addressed to any party hereto if
addressed to the following addresses (or at such other address for a party as
shall be specified by like notice):

 

  if to Subscriber, to:                                   Telephone: (___)
___-____     Facsimile: (___) ___-____     Email: ___________________          
if to the Company:           Paragon Real Estate Equity & Investment Trust    
10011 Valley Forge Drive     Houston, TX 77042     Attention: John J. Dee    
Telephone: (440) 283-6319     Facsimile: (713) 465-8847  

 

(i) Amendment of Notes. Any provision of the Notes may be amended and the
observance thereof may be waived (either generally or in a particular instance
and either retroactively or prospectively) only with the written consent of the
Company and the Subscriber. Any amendment or waiver effected in accordance with
this paragraph shall be binding upon the Subscriber.

 

(j) Mediation. Any controversy or claim arising out of or relating to this
Agreement, or the breach thereof, shall be settled by mediation in accordance
with the Commercial Mediation Rules of the American Arbitration Association by a
mediator agreed upon in writing by the parties, and judgment upon the award
rendered by the arbitrator(s) may be entered in any court having jurisdiction
thereof. In the event the Parties fail to agree upon the choice of a mediator,
each party shall appoint one individual representative and the two Party
representatives shall, between themselves, choose a mediator. The Parties hereby
agree that the said Mediation proceedings be held in Harris County, Texas.

 

[SIGNATURE ON NEXT PAGE]

 

5

   

 

The Company and the Subscriber have executed this Agreement as of the Effective
Date/.

 

  “Company”       Paragon Real Estate Equity & Investment Trust         By:
              Name:     Title:  

 

Address:   “Subscriber”                  

 

[SIGNATURE PAGE TO NOTE PURCHASE AGREEMENT]

 

 

   

 

EXHIBIT A

 

Convertible Note

 

THE OFFER AND SALE OF THIS NOTE AND THE SHARES OR SHARES UNDERLYING THIS NOTE
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 AND MAY NOT BE SOLD OR
TRANSFERRED IN THE ABSENCE OF (a) AN EFFECTIVE REGISTRATION STATEMENT COVERING
THE OFFER AND SALE OF THE NOTE AND/OR THE SHARES OR SHARES, UNDER THE SECURITIES
ACT OF 1933, OR (b) AN OPINION REASONABLY SATISFACTORY TO THE COMPANY FROM
COUNSEL FOR SUBSCRIBER, OR FROM COUNSEL FOR THE PROPOSED TRANSFEROR TO THE
EFFECT THAT SUCH TRANSFER MAY BE EFFECTED WITHOUT REGISTRATION THEREOF.

 

PARAGON REAL ESTATE EQUITY & INVESTMENT TRUST

10% CONVERTIBLE NOTE

 

November 20, 2015   $______________ Note N- ___    

 

Paragon Real Estate Equity and Investment Trust (the “Company”), for value
received, hereby promises to pay to the order of _____________________ (the
“Subscriber”) or the Subscriber’s registered assigns, the sum of
____________________________________ Dollars ($______________), or such lesser
amount as shall then equal the outstanding principal amount hereof and any
unpaid accrued interest hereon, as set forth below, on the third anniversary of
the date above or may elect to convert the Note into Shares pursuant to the
terms of the Purchase Agreement (as defined below).

 

This Convertible Note (the “Note”) has been issued pursuant and subject to that
certain Convertible Note Purchase Agreement, dated November 20, 2015, by and
among the Company and the Subscriber, as the same may from time to time be
amended, modified or supplemented (the “Purchase Agreement”). The Subscriber is
subject to certain restrictions set forth in the Purchase Agreement and shall be
entitled to certain rights and privileges set forth in the Purchase Agreement.
Terms not defined herein shall have the meaning ascribed to it in the Purchase
Agreement. If there is any conflict between the terms of the Purchase Agreement
and the Note, the Purchase Agreement shall govern.

 

The following is a statement of the rights of the Subscriber and the conditions
to which this Note is subject, and to which the Subscriber hereof, by the
acceptance of this Note, agrees:

 

1. Interest.

 

(a) Interest Rate. The unpaid principal balance of this Note shall bear simple
interest at a rate equal to ten percent (10%) per annum from the date hereof and
be deferred until the earlier of the (i) Maturity Date, (ii) the Conversion
Date, or (iii) the date this Note is paid in full.

 

(b) Maximum Rate Permitted by Law. In the event that any interest rate provided
for in this Section 1 shall be determined to be unlawful, such interest rate
shall be computed at the highest rate permitted by applicable law. Any payment
by the Company of any interest amount in excess of that permitted by law shall
be considered a mistake, with the excess being applied to the principal amount
of this Note without prepayment premium or penalty.

 

 

   

 

2. Merger, Consolidation.

 

(a) Acceleration on Merger, Consolidation. In the event of (i) any consolidation
or merger of the Company with or into any other corporation or other entity or
person, or any other company reorganization in which the Company shall not be
the continuing or surviving entity, or any transaction or series of related
transactions by the Company in which in excess of fifty percent (50%) of the
Company’s voting power is issued for the purpose of combining with or
acquisition by one or more corporations or other entities or persons; or (ii) a
sale, conveyance or disposition of all or substantially all of the assets of the
Company, then the principal and accrued interest on this Note shall be due and
payable at the closing of any such transaction (either event, a “Change in
Control”).

 

(b) Notices. The Company shall give the Subscriber written notice of such
impending transaction not later than seven (7) days prior to the shareholders’
meeting called to approve such transaction, or, if approved by the written
consent of the shareholders, seven (7) days prior to the closing of such
transaction. The first of such notices shall describe the material terms and
conditions of the impending transaction and the provisions of this Section 2 and
the Company shall thereafter give such Subscribers prompt notice of any material
changes, provided, however, that the aforesaid periods may be shortened or
waived upon the written consent of the Subscribers of the majority of the
principal amount of Notes then outstanding.

 

3. Note Register. This Note is transferable only upon the books of the Company
which it shall cause to be maintained for such purpose. The Company may treat
the registered Subscriber of this Note as he or it appears on the Company’s
books at any time as the Subscriber for all purposes.

 

4. Defaults and Remedies.

 

(a) Events of Default. An “Event of Default” shall occur if:

 

(i) the Company shall default in the due observance or performance of any
material covenant, condition or agreement on the part of the Company to be
observed or performed pursuant to the terms hereof or pursuant to the terms of
the Purchase Agreement;

 

(ii) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (a) relief in
respect of the Company, or of a substantial part of its property or assets,
under Title 11 of the United States Code, as now constituted or hereafter
amended, or any other Federal or state bankruptcy, insolvency, receivership or
similar law, (b) the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Company, or for a
substantial part of its property or assets, or (c) the winding up or liquidation
of the Company; and such proceeding or petition shall continue undismissed for
ninety (90) days, or an order or decree approving or ordering any of the
foregoing shall be entered; or

 

2

   

 

(iii) the Company shall (a) voluntarily commence any proceeding or file any
petition seeking relief under Title 11 of the United States Code, as now
constituted or hereafter amended, or any other Federal or state bankruptcy,
insolvency, receivership or similar law, (b) consent to the institution of, or
fail to contest in a timely and appropriate manner, any proceeding or the filing
of any petition described in this paragraph, (c) apply for or consent to the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Company or any subsidiary, or for a substantial part of
its property or assets, (d) file an answer admitting the material allegations of
a petition filed against it in any such proceeding, (e) make a general
assignment for the benefit of creditors, or (f) take any action for the purpose
of effecting any of the foregoing.

 

(b) Acceleration. If an Event of Default occurs under Section 4(a)(ii) or (iii),
then the outstanding principal of and all accrued interest on this Note shall
automatically become immediately due and payable, without presentment, demand,
protest or notice of any kind, all of which are expressly waived pursuant to
Section 6 below. If any other Event of Default occurs and is continuing the
Subscriber, by written notice to the Company, may declare the principal of and
accrued interest on this Note to be immediately due and payable.

 

5. Loss, etc., of Note. Upon receipt of evidence satisfactory to the Company of
the loss, theft, destruction or mutilation of this Note, and of indemnity
reasonably satisfactory to the Company if lost, stolen or destroyed, and upon
surrender and cancellation of this Note if mutilated, and upon reimbursement of
the Company’s reasonable incidental expenses, the Company shall execute and
deliver to the Subscriber a new Note of like date, tenor and denomination.

 

6. Waiver. The Company hereby waives presentment, demand, notice of nonpayment,
protest and all other demands and notices in connection with the delivery,
acceptance, performance or enforcement of this Note. If an action is brought for
collection under this Note, the Subscriber shall be entitled to receive all
costs of collection, including, but not limited to, its reasonable attorneys’
fees.

 

7. Notices. Any notice, approval, request, authorization, direction or other
communication under this Note shall be given in writing and shall be deemed to
have been delivered and given for all purposes (i) on the delivery date if
delivered personally to the party to whom the same is directed or transmitted by
facsimile with confirmation of receipt, (ii) one (1) business day after deposit
with a commercial overnight carrier, with written verification of receipt, or
(iii) three (3) business days after the mailing date, whether or not actually
received, if sent by U.S. mail, return receipt requested, postage and charges
prepaid, at the address of the party set forth in the Purchase Agreement (or at
such other address as may be communicated to the notifying party in writing).

 

8. Transferability. This Note evidenced hereby may not be pledged, sold,
assigned or transferred except with the express written consent of the Company,
which may be withheld in its sole discretion. Any pledge, sale, assignment or
transfer in violation of the foregoing shall be null and void.

 

9. Headings; References. All headings used herein are used for convenience only
and shall not be used to construe or interpret this Note. Except where otherwise
indicated, all references herein to Sections refer to Sections hereof.

 

10. Successors and Assigns. All of the covenants, stipulations, promises, and
agreements in this Note by or on behalf of the Company shall bind its successors
and assigns, whether so expressed or not.

 

3

   

 

11. Governing Law. This Note shall be governed by the laws of the State of Ohio,
and the laws of such state (other than conflicts of laws principles) shall
govern the construction, validity, enforcement and interpretation hereof, except
to the extent federal laws otherwise govern the validity, construction,
enforcement and interpretation hereof.

 

12. Mediation. Any controversy or claim arising out of or relating to this Note,
or the breach thereof, shall be settled by mediation in accordance with the
Commercial Mediation Rules of the American Arbitration Association by a mediator
agreed upon in writing by the parties, and judgment upon the award rendered by
the arbitrator(s) may be entered in any court having jurisdiction thereof. In
the event the Parties fail to agree upon the choice of a mediator, each party
shall appoint one individual representative and the two Party representatives
shall, between themselves, choose a mediator. The Parties hereby agree that the
said Mediation proceedings be held in Harris County, Texas.

 

13. Payments. Each payment on this Note shall be due and payable in lawful money
of the United States of America, at the address of Subscriber as shown on the
books of the Company, in funds which are or will be available for next business
day use by Subscriber. In any case where the payment of principal and interest
hereon is due on a non-business Day, the Company shall be entitled to delay such
payment until the next succeeding business day, but interest shall continue to
accrue until the payment is, in fact, made.

 

  “Company”         PARAGON REAL ESTATE EQUITY & INVESTMENT TRUST         By:
                 Name:     Title:  

 

4

   

 

EXHIBIT B

 

Accredited Investor

 

An “accredited investor” is:

 

1. Any bank as defined in section 3(a)(2) of the Act, or any savings and loan
association or other institution as defined in section 3(a)(5)(A) of the Act
whether acting in its individual or fiduciary capacity; any broker or dealer
registered pursuant to section 15 of the Securities Exchange Act of 1934; any
insurance company as defined in section 2(13) of the Act; any investment company
registered under the Investment Company Act of 1940 or a business development
company as defined in section 2(a)(48) of that Act; any Small Business
Investment Company licensed by the U.S. Small Business Administration under
section 301(c) or (d) of the Small Business Investment Act of 1958; any plan
established and maintained by a state, its political subdivisions, or any agency
or instrumentality of a state or its political subdivisions for the benefit of
its employees, if such plan has total assets in excess of $5,000,000; any
employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974 if the investment decision is made by a plan fiduciary, as
defined in section 3(21) of such Act, which is either a bank, savings and loan
association, insurance company, or registered investment adviser, or if the
employee benefit plan has total assets in excess of $5,000,000 or, if a
self-directed plan, with investment decisions made solely by persons that are
accredited investors;

 

2. Any private business development company as defined in section 202(a)(22) of
the Investment Advisers Act of 1940;

 

3. Any organization described in Section 501(c)(3) of the Internal Revenue Code,
corporation, Massachusetts or similar business trust, or partnership, not formed
for the specific purpose of acquiring the securities offered, with total assets
in excess of $5,000,000;

 

4. Any director, executive officer, or general partner of the issuer of the
securities being offered or sold, or any director, executive officer, or general
partner of a general partner of that issuer;

 

5. Any natural person whose individual net worth, or joint net worth with that
person’s spouse, at the time of his purchase exceeds $1,000,000, excluding the
value of such person’s primary residence;

 

6. Any natural person who had an individual income in excess of $200,000 in each
of the two most recent years or joint income with that person’s spouse in excess
of $300,000 in each of those years and has a reasonable expectation of reaching
the same income level in the current year;

 

7. Any trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the securities offered, whose purchase is directed
by a sophisticated person as described in § 230.506(b)(2)(ii); and

 

8. Any entity in which all of the equity owners are accredited investors.

 

   

   

 

